Exhibit 10.8
CONFIDENTIAL


AMENDMENT TO
MUTUAL RELEASE AGREEMENT


THIS AMENDMENT TO MUTUAL RELEASE AGREEMENT (the "Amendment") is dated as of this
18th day of September, 2013, (the "Amendment Date") by and among XHIBIT CORP., a
Nevada corporation (formerly known as NB Manufacturing, Inc.) (the "Company"),
FlyReply Corp., a Nevada corporation, Xhibit Interactive, LLC, a Nevada limited
liability company, SpyFire Interactive, LLC, a Nevada limited liability company,
Stacked Digital, LLC, a Washington limited liability company, and SHC Parent
Corp., a Delaware corporation, each with its offices at 80 E. Rio Salado
Parkway, Suite 115, Tempe, AZ  85281 (the "Company Offices"), and CHRIS
RICHARDE, an unmarried individual, whose address is 6407 E. Catesby Road,
Paradise Valley, AZ  85253 ("Richarde" and with the Company, FlyReply Corp.
Xhibit Interactive, LLC, SpyFire Interactive, LLC, Stacked Digital, LLC, and SHC
Parent Corp., the "Parties").


RECITALS:


A.           Effective as of August 6, 2013, the Parties entered into that
certain Mutual Release Agreement (the "Original Agreement").


B.           The Parties desire to amend certain terms set forth in the Original
Agreement as set forth herein.



AGREEMENT:


1.           Capitalized Terms. Capitalized terms not defined herein shall have
the respective meanings ascribed to them in the Original Agreement.
 
2.           Certain Conditions Precedent.


(a)           Section 1.4(a)(i) of the Original Agreement is hereby deleted and
restated as follows:
(i)           the completed sale (the "X Sale") of 15,000,000 Shares (the "X
Shares") by Richarde to X Shares, LLC ("X Shares, LLC");


(b)           Section 1.4(a)(v) of the Original Agreement is hereby deleted and
restated as follows:
(v)           the execution and delivery by the Company of a Registration Rights
Agreement substantially in the form set forth hereto as Exhibit A providing for
the registration rights granted to X Shares, LLC with respect to the X Shares;


(c)           Section 1.4(a)(vii) of the Original Agreement is hereby deleted
and restated as follows:


(vii)           entry by Richarde and the Company into a lock-up agreement
whereby 17,500,000 of Richarde’s Retained Shares (as defined below) will be
prohibited from being sold for a one year period from the Closing Date;



(d)           Section 1.4(a)(viii) of the Original Agreement is hereby deleted
in its entirety.


(e)           For purposes hereof, the definition of "Retained Shares" in the
Original Agreement is hereby amended and restated to mean the 44,440,064 Shares
minus the 15,000,000 X Shares, minus the 5,000,000 Hrissikopoulos Shares, minus
the 4,440,064 Tendered Shares.


(f)           The reference in Section 2.4 of the Original Agreement to "Ax
Shares" is hereby changed to "X Shares".


 
-1-

--------------------------------------------------------------------------------

 

3.           Conflicts; Reaffirmation; Waiver.  In the event of any conflict or
inconsistency between the provisions of the Original Agreement and the
provisions of this Amendment, the provisions of this Amendment shall
govern.  Except to the extent expressly amended hereby, all terms and conditions
of the Original Agreement shall remain in full force and effect.  Each party
hereto hereby expressly ratifies and affirms all such terms and conditions as of
the effective date hereof.


4.           Additional Acts and Assurances. Each Party hereto agrees to do all
such things and take all such actions, and to make, execute and deliver such
other documents and instruments, as shall be reasonably requested to carry out
the provisions, intent and purpose of this Amendment and, as amended, the
Original Agreement.




 [Signature Pages Follows]

 
-2-

--------------------------------------------------------------------------------

 
 
The Company:


XHIBIT CORP., a Nevada corporation



By  /s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


FLYREPLY CORP., a Nevada corporation


/s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


XHIBIT INTERACTIVE, LLC, a Nevada limited liability company


/s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


SPYFIRE INTERACTIVE, LLC, a Nevada limited liability company


/s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


STACKED DIGITAL, LLC, a Washington limited liability company


/s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


SHC PARENT CORP., a Delaware corporation


/s/ Kevin M. Weiss
Its Chief Executive Officer


Date: September 18, 2013


Richarde


/s/ Chris Richarde
Chris Richarde


Date: September 18, 2013